Honorable Tom Moore,                Opinion NO. W-98
Criminal District Attorney,
McLennan County,                    Re: Does an elected and quali-
Waco, Texas.                            fied Public Weigher contin-
                                        ue in such office until his
                                        successor "shall be duly
                                        qualified", the successful
                                        candidate in the last gen-
                                        eral election having dis-
                                        qualified himself before
Dear Sir:                               taking office?
         This is in response to your letter of April 1, 1957, in
which you pose a question which is substantially as follows:
                Does a duly elected and qualified Public Weigher
           continue in office until his successor "shall be duly
           qualified' in a case where the individual who was
           elected Public Weigher in the last election refused to
           qualify and serve in that capacity?
         Section 17 of Article XVI of the Constitution of Texas
provides:
                 "All officers within this State shall continue-to
            perform the duties of their offices until their s&essor
            shall be duly qualified.n
           Article 18, Vernon's Civil Statutes, reads in part as
follows:
                  "Each officer, whether elected or appointed under
           the laws of this State, and each Commissioner, or
           member of any board or commission created by the laws
           of this State, shall hold his office for the term QPO-
           vided by law and until his su$cessor is elected or
           appointed   and qualifies;. o n
            In Plains Common Consolidated School District No. 1   VS.

gz%%        ~~~t~~wr~~m',','~Td~~x,u~'v;",~~~w~~~::3s~~t~~~"
                                                        histopy)
Honorable Tom Moore,        page   2           ww-g8

         'The purpose of the constitutional and statutory
    provisions requiring officers to hold over until their
    successors have qualified is to prevent vacancies in
    office and a consequent cessation of the functions of
    government.   The constitutional provision is self-
    executing, and, like the similar provisions in the stat-
    utes, it is mandatory.   Under the Constitution an offi-
    cer cannot arbitrarily divest himself of the office until
    his successor qualifies; and even though he resigns and
    his resignation is accepted, the law operates to continue
    him in office until his successor qualifies. * * X1(
     In accord with the above statement, also see Attorney Gener-
al's Opinion No. V-760 (lqbq), a copy of which is enclosed
herewith.
     It would seem that in the light of the above authorities an
incumbent official is bound to occupy his office until such time
as a successor qualifies for the position,   It is, therefore, our
opinion that the incumbent Public Weigher shall continue to serve
in that capacity with all powers instant thereto, until his
successor has been duly qualified.   For this reason, your quest-
ion must be answered in the affirmative.
                                SUMMARY
               A duly elected and qualified Public
               Weigher shall continue in such office
               until his successor "shall be duly
               qualified".
                                       Yours very truly,
                                       WILL WILSON



WCR:pf:rh                                 Assistant
APPROVED:
OPINION COMMITTEE
  H. Grady Chandler, Chairman
  Arthur Sandlin
  Richard Stone
  B. H. Timmins,Jr.
REVIEWED FOR THE ATTORNEY GENERAL
  Geo. P. Blackburn